Citation Nr: 1224900	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  11-07 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to July 1951.  He died in February 1991.  The appellant is his surviving spouse. 

This matter is on appeal from the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that she is entitled to DIC (Dependency and Indemnity Compensation) benefits on the basis of the cause of the Veteran's death.  

Historically, following the Veteran's February 1991 death, the appellant submitted a claim seeking service connection for the cause of his death.  The RO denied the claim in July 1991, finding that he died of hypertensive vascular disease and that the evidence of record failed to establish that it was incurred in or aggravated by service, or that it was found to be disabling to a compensable degree with one year following separation from service.  She did not file a notice of disagreement, and the August 1991 denial is final.  

The appellant filed the current claim in November 2009.  While she asserts that additional development is needed to support the merits of the claim, the prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

To date, the appellant has not submitted any additional medical evidence and has made only the most generalized assertions that she is entitled to DIC.  Nonetheless, she has not received notice of the basis for the prior denial and the evidence and information that is necessary to reopen the claim and establish entitlement to the underlying claim for the benefit sought.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Upon remand, the appellant should be issued a notification letter that complies with Kent and provides the evidence and information needed to substantiate a claim for service connection for cause of death.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide correct and legally sufficient notice to the appellant regarding her petition to reopen a previously denied claim for service connection for cause of the Veteran's death, in accordance with Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  

If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After she and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

